Opinion filed October 7,
2010
 
                                                                       In The
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00229-CV 
                                                    __________
 
                                   DEVORAH
AIKMAN, Appellant
                                                             V.
                               CITY
OF STEPHENVILLE, Appellee

 
                                On
Appeal from the Justice Court, Precinct 1
                                                            Erath
County, Texas
                                                   Trial
Court Cause No. 07162010
 

 
M E M O R A N D U
M   O P I N I O N
 
            Devorah
Aikman filed a pro se appeal challenging the justice court’s order to sell or
dispose of two stud horses that had been cruelly treated.  We dismiss the
appeal pursuant to Tex. R. App. P.
42.3. 
            Upon
receiving the notice of appeal, the clerk of this court wrote the parties
advising them that it appeared that this court had no jurisdiction in this
matter; directing Aikman to respond by September 16, 2010, and show grounds for
continuing her appeal; and informing Aikman that appropriate action could be
taken pursuant to Tex. R. App. P.
42 absent a timely response.  Aikman has not responded to our September 1, 2010
letter.  
            Accordingly,
the appeal is dismissed. 
 
October 7, 2010                                                                                  PER
CURIAM
 
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.